 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 838 
In the House of Representatives, U. S.,

October 28, 2009
 
RESOLUTION 
Resolution welcoming to the United States and to Washington, DC, His All Holiness Bartholomew, Archbishop of Constantinople, New Rome, Ecumenical Patriarch on his current trip on October 20, 2009, through November 6, 2009. 
 
 
Whereas Ecumenical Patriarch Bartholomew is the spiritual leader of nearly 300,000,000 Orthodox Christians around the world and millions of Orthodox Christians in the United States; 
Whereas Ecumenical Patriarch Bartholomew is head of the largest Christian denomination headquartered in the Muslim world and convener of an ecumenical meeting which produced the first condemnation by Muslim religious leaders of the 9/11 attack on the United States as an anti-religious act; 
Whereas the Ecumenical Patriarchate, located in Istanbul, Turkey, is the spiritual home of the world’s oldest and second largest Christian church; 
Whereas within the 2,000-year-old Sacred See of the Ecumenical Patriarchate, the New Testament was codified and the Nicene Creed was created; 
Whereas the disappearance of the See would mean the end of a crucial link between the Christian and the Muslim world since the continuing presence of the Ecumenical Patriarchate in Turkey is a living testimony of religious co-existence since 1453; 
Whereas Ecumenical Patriarch Bartholomew received on his first official visit to the United States in 1997, the Congressional Gold Medal, presented by the United States on behalf of the Congress in recognition of his outstanding and enduring contributions to religious understanding and peace, and was recognized by the United States in a manner reserved for a very small number of world leaders;   
Whereas the legislation bestowing the Congressional Gold Medal on Ecumenical Patriarch Bartholomew had one of the highest numbers of  Members of the United States House of Representatives cosponsoring it in Congressional history;  
Whereas His All Holiness is one of the few living persons to have been awarded the highest Congressional honor, the Congressional Gold Medal, which has been bestowed only on the most eminent individuals, such as George Washington, Winston Churchill, and Pope John Paul II; 
Whereas Ecumenical Patriarch Bartholomew is recognized in the United States and abroad as a leader in the quest for world peace, greater religious understanding, and respect for the Earth’s environment; 
Whereas Ecumenical Patriarchate Bartholomew was selected by Time Magazine as number 11 among 2008’s 100 most influential people in the world; 
Whereas Ecumenical Patriarch Bartholomew enhanced greater religious understanding by initiating a joint declaration that it is man’s duty to protect the earth, signed by himself and Pope John Paul II, the spiritual leaders of nearly 1 out of every 5 people in the world;   
Whereas Ecumenical Patriarch Bartholomew is called the Green Patriarch by leaders of the international environmental community; 
Whereas Ecumenical Patriarch Bartholomew received the prestigious Sophie Prize of Norway for his environmental work; 
Whereas the prize money was donated by His All Holiness to UNICEF’s fund for destitute children and for environmental projects; 
Whereas Ecumenical Patriarch Bartholomew has led symposia of international environmental leaders regarding the Adriatic, Aegean, Arctic, Baltic, and Black Seas, as well as the Amazon, Danube, and Mississippi Rivers, and His All Holiness was honored in New York through the Scenic Hudson River Initiative; 
Whereas the Religious, Science, and Environmental (RSE) symposia are organized under the auspices of His All Holiness Ecumenical Patriarch Bartholomew, who originally conceived the movement in 1988 at a meeting of environmental and religious leaders for the purpose of establishing common ground on environmental issues between representatives of faith communities, scientists, and environmental nongovernmental organizations; 
Whereas patrons of past symposia have included Prince Philip, Duke of Edinburgh; Jacques Santer and Romano Prodi, former Presidents of the European Commission; and Kofi Annan, former United Nations Secretary-General;    
Whereas the symposia have also reached out across different faiths and denominations, revealing the wisdom of diverse theological traditions, as well as a common imperative to protect the natural world; 
Whereas during the 2002 Adriatic Sea Symposium, Pope John Paul II and Patriarch Bartholomew signed a joint declaration underlining the spiritual duty of caring for God’s creation in the interest of future generations; and 
Whereas the outstanding accomplishments of Ecumenical Patriarch Bartholomew have been formally recognized and honored by numerous governmental, academic, and other institutions around the world: Now, therefore, be it 
 
That the House of Representatives— 
(1)welcomes to the United States and to Washington, DC, His All Holiness Bartholomew, Archbishop of Constantinople, New Rome, Ecumenical Patriarch,  and recognizes the importance to the United States and the world of the Ecumenical Patriarch’s recent environmental seminar conducted on the Mississippi River with some of the world’s leading environment experts; 
(2)recognizes the importance to the United States and to the world of Ecumenical Patriarch Bartholomew’s leadership on matters of environment, peace, and religion, and encourages United States foreign policy makers to continue to urge Turkey to grant religious freedom and property rights to the Ecumenical Patriarchate as well as to reopen the theological school at Halki; and 
(3)expresses its support for Ecumenical Patriarch Bartholomew’s noble efforts for the betterment of  humankind. 
 
Lorraine C. Miller,Clerk.
